DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on December 10, 2020 is acknowledged.  Claim 27 is amended.  Thus, Claims 27, 32-38, and 42-46 are pending and are further examined on the merits in the U.S. provisional application which is a divisional (DIV) application of parent case SN14/770020 which has previously issued as US10434480. 

Examiner’s Note on Claim Interpretation
Independent Claim 27 is directed to a water extraction system for up-concentration of organic solutes which is an embodiment of the specification that is supported by the specification (p. 8, line 24 – p. 9, line 15) to only be shown in Fig. 6 of the drawings.  Figs. 1A, 1B, and 1C more particularly show the details of the flow cell/membrane module 1 that is used in Fig. 6.  


Drawings
The drawings are objected to because
			For enhanced clarity of Fig. 6 for a reader of the specification the support layer (Claim 27, line 4), the inlet of the aqueous draw solution (Claim 27, line 9), and the outlet of the aqueous draw solution (Claim 27, line 9) should be specifically labeled as such in Fig. 6, 
			Figs. 8-10 show the modified FO concentrator in different views.  Specifically, the clarity of these drawings would be improved for the reader of the specification if reference lead lines are used with the corresponding reference numerals to designate the appropriate structures (especially for reference numerals 43, 44, 45, and 50 labeled in at least one of Figs. 8, 9, and 10), and 
			Fig. 10 is a schematic diagram of the base unit of the FO concentrator of Fig. 8 (p. 5, lines 1 and 2 of the specification), however, the reference numeral 51 is shown at the upper left of the “Fig. 10” caption and should be instead labeled as “41” which is the reference numeral that represents the base unit to which the figure is directed.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 

Specification
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
	More particularly, the Abstract is objected to because the current abstract is not commensurate with the recitations now recited in amended independent Claim 27.
	Appropriate correction is required.

Claim Objection
Claim 34 is objected to because of the following informality:  
			“said aquaporin” (Claim 34, line 1) should be ‘said aquaporin vesicles’.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 42
	Claim 42 recites the phrase “for forward osmosis (FO) said system” (Claim 42, line 1) in combination with the elements “A water extraction system” (Claim 1, line 1) and “the membrane module has an inlet and an outlet” (Claim 1, line 9) makes the claim indefinite in that it is not understood if the forward osmosis is associated with or for the water extraction system itself or if the forward osmosis is for the membrane module that is an element of the water extraction system.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 32-38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0231535 (Herron et al.; published on September 13, 2012) (HERRON) in view of WO2013/043118A1 (Tang et al.; published March 28, 2013) (TANG). 
	In reference to Claim 27, HERRON teaches: 
		A water extraction system (organic forward osmosis system 1, ¶ 0040, line 6) for up-concentration of organic solutes (¶ 0040, lines 1-5, concentrate the waste stream and achieve high quality water recovery, ¶ 0040, last three (3) lines), comprising: 
			a) a membrane module (FO membrane element 74, ¶ 0053, line 4, Fig. 1) comprising a membrane (membrane, ¶ 0046), said membrane comprising (i) an active layer comprising a cross linked aromatic polyamide thin film (¶ 0058, lines 12-14, ¶ 0060, line 4, and ¶ 0051, last five (5) lines), and (ii) a support layer (“support fabric”, ¶ 0060, line 6), and said membrane having a feed side (for the dilute waste water, at left side of 78, ¶ 0051, lines 2-3) and a non-feed side (at right side of 78, OA or brine which is a high osmotic potential draw solution, ¶ 0053, lines 5-8), wherein the non-feed side of the membrane functions as a draw side (¶ 0053, line 5); and 

			c) an aqueous draw solution (for the OA or brine, ¶ 0053, line 5) in fluid communication with the draw side of the membrane (at right side of 78), 
			wherein the aqueous source solution (dilute waste water, ¶ 0052, line 2) comprises the organic solutes (“organic forward osmosis system”, title, within the dilute waste water - “unwanted impurities and sediment in the wastewater”, ¶ 0051, lines 2 and 4-6, ¶ 0040, line 4), 
			wherein the membrane module (78) comprises an inlet (A, Examiner’s ANNOTATED Fig. 1 of HERRON) and an outlet (B, Examiner’s ANNOTATED Fig. 1 of HERRON) for the aqueous draw solution (for the OA or brine, ¶ 0053, line 5).
HERRON does not explicitly teach that the aromatic polyamide thin film has incorporated aquaporin vesicles and that the aquaporin vesicles are formed by self-assembly of block copolymers in the presence of an aquaporin protein suspension.   
TANG teaches aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line) that includes that the aromatic polyamide thin film has incorporated aquaporin vesicles (p. 4, lines 21-23, p. 23, claims 1, 2, and 3, p. 4, lines 34-36 and p. 23, claim 5) and that the aquaporin vesicles are formed by self-assembly of block copolymers (p. 23, claims 8 and 9) in the presence of an aquaporin protein suspension (p. 1 line 13, p. 1, lines 21-25, p. 1, line 39 to p. 2, lines 1-6, and p. 23, claim 12).   


    PNG
    media_image1.png
    645
    687
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of HERRON

	

	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize said cross linked aromatic polyamide layer being formed by interfacial polymerization and said vesicles are formed from a triblock copolymer solution as taught by TANG and utilize these features to form a kind of membrane arrangement to replace HERRON’s membrane for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   
	In reference to Claim 33 and similar to Claim 31, TANG does not teach aquaporin vesicles.  TANG teaches aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line) that includes that the triblock copolymer is a PMOXAa-PDMSb-PMOXAc copolymer (A-B-C type copolymer, p. 5, lines 19-23, p. 23, claim 8).  
a-PDMSb-PMOXAc copolymer as taught by TANG and utilize these features to form a kind of membrane arrangement to replace HERRON’s membrane for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   
	In reference to Claim 34 and similar to Claim 31, TANG does not teach aquaporin vesicles.  TANG teaches aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line) that includes that said aquaporin is selected from the group consisting of a plant aquaporin, a mammalian aquaporin, and a bacterial aquaporin (p. 23, claim 11).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize that said aquaporin is selected from the group consisting of a plant aquaporin, a mammalian aquaporin, and a bacterial aquaporin as taught by TANG and utilize these features to form a kind of membrane arrangement to replace HERRON’s membrane for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   

	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize that includes that the plant aquaporin is SoPIP2;1 as taught by TANG and utilize these features to form a kind of membrane arrangement to replace HERRON’s membrane for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   
	In reference to Claim 36 and similar to Claim 31, TANG does not teach aquaporin vesicles.  TANG teaches aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line) that includes that the mammalian aquaporin is Aqp1 (p. 23, claim 11, line 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize that the mammalian aquaporin is Aqp1 as taught by TANG and utilize these features to form a kind of membrane arrangement to replace HERRON’s membrane for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of 
	In reference to Claim 37 and similar to Claim 31, TANG does not teach aquaporin vesicles.  TANG teaches aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line) that the bacterial aquaporin is aquaporin-Z (p. 23, claim 11, line 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize that the bacterial aquaporin is aquaporin-Z as taught by TANG and utilize these features to form a kind of membrane arrangement to replace HERRON’s membrane for at least the benefit of providing an alternative membrane arrangement having features that allow the membrane to filter/reclaim more fresh water free of undesired contaminants for re-use/re-purposing, have improved water permeability, mechanical strength, and upscaling potential as expressly described by TANG (p. 1, lines 7-19 and p. 3, lines 1-6).   
	In reference to Claim 38, while HERRON teaches that the membrane can be formed with a polysulfone material (¶ 0058, line 13), TANG does not explicitly teach that the support layer is a polysulfone.  TANG teaches aquaporin based thin film composite membranes (title, Abstract, Figs. 1-13, p. 2, lines 24-27, 29-32, and p. 4, lines 34-36, and p. 9, lines 26-29, Fig. 11, p. 24, claim 16, last line) where the support layer is polysulfone support member (p. 5, line 34, p. 19, lines 35-39 to p. 20, lines 1-11, p. 23, claim 13).  

	In reference to Claim 42, HERRON teaches that for forward osmosis (title and Abstract of HERRON) said system further comprises d) a draw solution concentration unit (RO system 86, diluted OA or brine that is re-concentrated, ¶ 0054, lines 6-8).	

Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over HERRON and TANG, and further in view of US2013/0026091 (Farr et al.; published on January 31, 2013) (FARR).
In reference to Claims 43 and 45, HERRON and TANG do not explicitly teach anti-fouling of the membrane with an organic acid.  FARR teaches membranes (title, Abstract) used in forward osmosis that include the use of an organic acid (Claim 43)/citric acid (Claim 45) (¶ 0027) having a pH of about 2 to 11 (acid implies a pH of below 7.0) for improved anti-fouling of the membrane during construction so as to form a mechanically robust membrane that yields high flux values in FO processes (¶ 0024).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an organic acid such as citric acid for anti-fouling purposes as .

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over HERRON and TANG, and further in view of US6509099 (Crabtree et al.; published on January 24, 2013) (CRABTREE).
	In regard to Claim 44, while HERRON and TANG teaches an aqueous source solution that explicitly comprises organic solutes (water reuse in the production of high ammonia nitrogen/agricultural digester centrate/wastewater, ¶ 0037 of HERRON) as previously described in the rejection of Claim 27 above, HERRON and TANG do not explicitly teach that the organic solutes specifically include proteins.  CRABTREE teaches an organic fertilizer (title, Abstract, Figs. 1-3) that includes proteins (¶ 0012, last two lines).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to further recognize the organic solutes of the waste water further includes proteins disposed therein and incorporate this understanding into the modified system of HERRON and TANG for at least the benefit of ensuring the modified system has the capability to filter out undesired proteins to produce an improved potable fresh water product.    


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over HERRON and TANG and FARR, and further in view of US6509099 (Urata et al.; issued on January 21, 2003) (URATA).
In reference to Claims 46, HERRON and TANG and FARR teach a cleaning solution as described above, but do not teach a specific chelating agent of EDTA used therein. URATA teaches a cleaning solution for cleaning/purifying a structure that includes the chelating compound/agent EDTA (col. 5, lines 28-42, especially line 40).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a cleaning solution that includes EDTA as taught by URATA and incorporate this specific kind of chelating compound/agent in the cleaning solution for regeneration/anti-fouling cleaning purposes of the membrane in the modified system of HERRON and TANG and FARR for at least the benefit of improving the purity of the membrane that receives the cleaning solution that includes the EDTA chelating compound/agent as expressly described by URATA (col. 5, lines 28-42) so that the usability of the membrane and the overall service life of the membrane within the system are both improved.


Response to Arguments
Applicants’ assert that TANG (WO2013/043118A1) does not teach the amended limitations “wherein the membrane module comprises an inlet and an outlet for the aqueous draw solution” (Claim 27, line 9) in combination with all of the other elements in the claim which the Examiner finds persuasive (p. 5 of Applicants’ reply filed on December 10, 2020) as TANG’s thin film composite membrane arrangement only shows the aqueous draw solution (7, Fig. 5 of TANG having an output from the membrane module (structure labeled as 6) with no input for the membrane member (6) as is now recited in amended independent Claim 27.  
	Upon reconsideration, amended Claim 27 is now rejected based on HERRON and TANG and this rejection is fully cited above.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday March 10, 2021

/Mary Davis/Primary Examiner, Art Unit 3746